t c summary opinion united_states tax_court rosemary mcdowell and adric mcdowell petitioners v commissioner of internal revenue respondent docket no 973-17s filed date rosemary mcdowell and adric mcdowell pro sese jacob russin for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioners are entitled to deduct on schedule c profit or loss from business other expenses totaling dollar_figure travel_expenses of dollar_figure and a dollar_figure expense for a dc license background some of the facts have been stipulated and are so found the record consists of the stipulation of facts with attached exhibits exhibits introduced at trial and the testimony of rosemary mcdowell hereinafter petitioner continued the tax_court rules_of_practice and procedure we round some monetary amounts to the nearest dollar 2respondent conceded the sec_6662 accuracy-related_penalty in a response filed date respondent’s adjustment of a mortgage interest_deduction for claimed on petitioners’ schedule a itemized_deductions was computational and is not discussed here 3in petitioners’ amendment to petition discussed infra pp petitioners requested an adjustment to their schedule c other expenses resulting in a revised total of dollar_figure petitioners resided in virginia when the petition was timely filed the facts in the record are somewhat incomplete because of a limited narrative provided by petitioners i petitioners’ business activity and employment during the tax_year in issue petitioner adric mcdowell worked as a systems engineer petitioner operated a sole_proprietorship during the years through consulting with small businesses to assist them in seeking federal government contracts by petitioner’s consulting business had diminished because of a change in government policy that negatively affected her small_business clients’ ability to win contracts while looking for new consulting opportunities in petitioner attended a powerteam international pti seminar in chicago illinois and decided to restructure her consulting business around pti concepts pti appears to be a business education network marketing program that offers speaker training and other business coaching in date petitioners attended a pti training session called rainmaker at this training petitioner was approached about attending a four day speaker training camp speaker camp petitioner was also asked to purchase a washington d c area license dc license that would allow her to recruit other local entrepreneurs to the pti program in exchange for a percentage of any program fees collected petitioner attended a speaker camp in as well as several other pti training sessions petitioner also attended or presented at approximately separate networking events at each event petitioner gave an eight minute speech that she had developed at speaker camp petitioner also answered questions in an attempt to sell pti program packages most of the meetings petitioner attended appear to have been held at private offices restaurants or networking clubs petitioner also attended a weekly lunch meeting with the northern virginia networking club monthly meetings of the sterling women’s club and executive women international and meetings with the executive women roundtable petitioner’s networking organizations additionally petitioner paid sponsorship fees to be recognized on the programs of certain networking meetings petitioner sold one package in and five packages in however petitioner did not sell enough packages to cover expenditures petitioner abandoned the pti activity at the end of because of poor sales combined with personal medical problems ii petitioner’s business_expenses and records petitioner maintained a log of her pti and contracting expenses on a laptop computer petitioner lost a large amount of data in a computer crash including many of her business records from tax_year consequently petitioners did not have all of their business records when they prepared their return in in conjunction with the irs audit of their tax_return petitioner created an excel spreadsheet spreadsheet detailing her business_expenses petitioner did not have all of her records available while creating the spreadsheet at trial petitioner presented the spreadsheet to the court but provided numerous purported corrections to the data based on additional records from she had found the day before trial petitioners also presented bank statements from apple federal credit_union and navy federal credit_union as well as petitioners’ credit card statements from capital one bank to substantiate the schedule c expenses petitioners presented a multitude of receipts and business emails although petitioners used these accounts to pay for some expenses related to the pti activity it appears that most of petitioner’s schedule c other expenses and travel_expenses were paid with her american express card the monthly american express statements are not part of this record iii petitioners’ tax_return and respondent’s adjustments petitioners jointly filed a form_1040 u s individual_income_tax_return for tax_year petitioners reported gross_receipts of dollar_figure from the consulting business on schedule c respondent disallowed deductions for petitioners’ schedule c other expenses dollar_figure and schedule c travel_expenses dollar_figure as claimed on their return respondent determined that petitioners failed to substantiate the claimed deductions on date petitioners filed an amendment to petition providing updated schedule c-7 travel information for tax_year and reporting dollar_figure in travel_expenses petitioners did not provide substantiation for the travel_expenses reported additionally the amendment to petition admitted an error in petitioner’s reported schedule c other expenses reducing the dollar_figure originally reported for training expenses to dollar_figure the amendment to petition also reported an additional dollar_figure in expenses related to the dc license i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have not asserted or otherwise shown that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof ii trade_or_business sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite a prerequisite to claiming deductions under sec_162 is that the expenses directly relate to an active trade_or_business at the time the expenses were incurred glotov v commissioner tcmemo_2007_147 a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of the case see 480_us_23 see also woody v commissioner tcmemo_2009_93 slip op pincite aff’d 403_fedappx_519 d c cir when determining whether a trade_or_business exists the court focuses on three factors whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the 4in order for an activity to qualify as a trade_or_business business operations with respect to the activity must have actually commenced see mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir until that time expenses related to that activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 but rather are ‘start-up’ or ‘pre-opening’ expenses see woody v commissioner tcmemo_2009_93 slip op pincite quoting 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date aff’d 403_fedappx_519 d c cir startup expenses although not deductible during the preopening phase may generally be deducted or capitalized and deducted over time upon a taxpayer’s becoming actively_engaged_in_business pursuant to sec_195 sec_1_195-1 income_tax regs petitioners maintain that their business_expenses were not startup expenses and that petitioner’s business activity in should not be classified as a startup petitioners also did not make a sec_195 election to have their business_expense deductions classified as startup expenditures because the court will treat petitioner’s consulting activity as an active trade_or_business during the relevant tax_year see infra pp sec_195 does not apply see sec_195 d activity and whether the taxpayer’s activity has actually commenced woody v commissioner slip op pincite the taxpayer’s activity need not have generated revenue but it must nonetheless have started to function in a particular and identifiable line of work bailey v commissioner tcmemo_2012_96 slip op pincite quoting weaver v commissioner tcmemo_2004_108 slip op pincite aff’d wl 1st cir date the facts surrounding petitioner’s activity and the respective positions of the parties relating to whether petitioner was engaged in a trade_or_business are not entirely clear at trial petitioner appeared to concede that the pti activity was not a trade_or_business in the court understood this as petitioner’s concession and the parties appeared to agree that any deduction for the pti activity in would be governed by the provisions for startup activities despite these concessions petitioners in a posttrial memorandum indicated that at least some of the reported income and reported expenses in related to her ongoing consulting activity which constituted a trade_or_business petitioner asserts that her management consulting business operated from through she further asserts that pti is simply a part of or a continuum of her existing trade_or_business petitioner’s records of her consulting activity including the pti activity were disorganized and incomplete petitioner’s testimony was vague and sometimes inconsistent however respondent did not seriously dispute that petitioner’s consulting and pti activity constituted a trade_or_business in and accordingly the court proceeds to treat the activity as such and considers the issue of whether some of the expense deductions claimed constitute ordinary and necessary business_expenses and if so whether they have been substantiated iii claimed expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to any deduction claimed thus the taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 business_expenses specified in sec_274 are subject_to rules of substantiation that supersede the cohan test see 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 applies to certain business_expenses including among other things expenses for gifts listed_property and travel including meals_and_lodging while away from home to substantiate a deduction attributable to travel_expenses a taxpayer must maintain adequate_records or present corroborative evidence of the taxpayer’s own statement to show the following for each expense the amount the time the place and the business_purpose sec_1_274-5t temporary income_tax regs fed reg to substantiate a deduction attributable to listed properties such as cars and computers a taxpayer must maintain adequate_records or present corroborative evidence of the taxpayer’s own statement to show the following for each expense the expenditure amount and the percentage of business versus personal_use the time and the business or investment purpose id subpara fed reg a schedule c--other expenses petitioners reported the following schedule c other expenses on the tax_return and in the revisions shown in the amendment to petition schedule c other expenses medical meetings training subscriptions office phone postage services software total amount claimed on return dollar_figure big_number big_number big_number big_number medical_expenses changes in amendment to petition --- --- dollar_figure --- --- --- --- --- big_number petitioners have conceded that the dollar_figure in medical_expenses reported on their schedule c were improperly characterized as business_expenses and are not deductible we sustain respondent’s disallowance of the medical expense deductions meeting expenses petitioner testified that she attended approximately different networking and business meeting events in petitioner reported dollar_figure of expenses relating to meetings she attended petitioner provided some documentation regarding these meetings but did not provide evidence that specific meetings or meeting expenses were ordinary and necessary business_expenses on the basis of petitioner’s testimony and documents the court is unable to distinguish the extent to which the meetings served a business_purpose versus a personal purpose therefore petitioner failed to establish a clear nexus between the multiple meetings she attended and the business_purpose we sustain respondent’s disallowance of the meeting expense deductions training expenses petitioner testified that the dollar_figure originally reported on petitioners’ schedule c under training included both pti trainings and initial payments towards the dc license in the amendment to petition petitioners reported a downward adjustment to the training expenses petitioners provided bank account statements showing cumulative payments of dollar_figure directly to pti and dollar_figure to petitioners’ american express account for a total of dollar_figure allegedly paid towards pti activity petitioner testified that a portion of the american express payments was related to her training activities however petitioners did not provide any further substantiation in the form of american express account receipts petitioners provided a single receipt for dollar_figure paid on date to pti via credit card for speaker camp the court is satisfied that petitioner has substantiated dollar_figure in expenses and that such expenses were ordinary and necessary for her pti activity related to training in respondent is sustained in the balance of the disallowance of the training expense deductions subscription expenses petitioners reported dollar_figure in subscription expenses petitioner’s spreadsheet indicates that these expenses are related to alleged payments for business software online tools newspaper subscriptions and professional dues at petitioner’s networking organizations as shown on the spreadsheet the reported subscriptions also include dollar_figure in alleged payments to the tower club in vienna virginia petitioner testified that the tower club was a private club where as a member she was allowed to host her networking meetings for free petitioner’s alleged subscription fees also include a variety of publication subscriptions including consumer reports and the new york times as well as payments for a godaddy domain name for the rotary club of fairfax county petitioner alleges that she made payments to infusionsoft software related to her pti activity but did not provide substantiation regarding the payments beyond spreadsheet entries petitioner has not established that any of her reported subscription expenses were ordinary and necessary to her business operations consequently we sustain respondent’s determination denying a deduction for her reported subscription expenses remaining other expenses petitioner claimed expense deductions of dollar_figure for an office telephone at trial she testified that the office telephone charges were for her cellular telephone petitioner further testified that after reviewing her records she incurred amounts greater than those reported on her spreadsheet she reflects dollar_figure in cellular telephone payments however she provided only one cellular telephone receipt to corroborate the spreadsheet reflecting a payment of dollar_figure on date the receipt is inconsistent with the data on petitioner’s spreadsheet which lists a payment of dollar_figure on date on the basis of the receipt in the record the court is satisfied that petitioner has substantiated dollar_figure in cellular telephone expenses for tax_year calculated on monthly payments of dollar_figure and that 5as of date cellular telephones and other similar personal telecommunications devices are no longer considered listed_property see sec_280f the cellular telephone expenses were ordinary and necessary for her business activity the court is satisfied that the remaining dollar_figure in postage services and software expenses was ordinary and necessary for petitioner’s business activity in the year indicated b schedule c--travel expenses petitioner traveled in attending seminars and conferences related to her pti activity petitioner reported a total of dollar_figure in travel_expenses on her schedule c related to business activities in the amended petition petitioner provided updated information for her schedule c and revised her reported travel_expenses to dollar_figure petitioner did not supply documentation or substantiation for any of the trips listed on her revised schedule c-7 instead she provided documentation for a number of alternative hotel fees and airline fares in one case petitioner’s substantiation directly contradicted the revised schedule c-7 data in that instance she supplied a receipt from a hotel in blacksburg virginia for january through date dates which she had claimed she was in tampa florida attending small_business training for government contracting 6to the extent these expenses are subject_to the strict substantiation requirements of sec_274 we are satisfied that petitioner has satisfied the requirements of that section with respect to the claimed travel expense deductions on the schedule c petitioner did not substantiate the expenses or satisfy the substantiation requirements of sec_274 therefore the court sustains respondent’s disallowance of all claimed travel expense deductions c dc license in the amendment to petition petitioners reported an additional dollar_figure in expenses for the dc license to substantiate this claim petitioners provided both an order form for the dc license and a receipt from pti reflecting a total of dollar_figure paid via american express sec_197 provides for the recovery_of the acquisition_cost of certain intangibles amortized ratably over a fixed 15-year period sec_197 an amortizable sec_197 intangible may not be depreciated or amortized on any other basis sec_1_197-2 income_tax regs sec_197 intangibles include goodwill information bases franchises and trade names among others sec_197 amortization begins in the later of the month in which the intangible was acquired or the month in which the active_conduct of the trade_or_business began sec_1_197-2 income_tax regs see also 137_tc_46 petitioner’s dc license appears to be akin to a franchise agreement allowing her to use the pti name and branding within the washington d c area in exchange for a portion of the profits from selling pti packages on the basis of these facts the parties can compute the amortization allowable under sec_197 for the dollar_figure paid for the dc license amortized from the date of the three substantiated payments made in dollar_figure installments on march may and june respectively see sec_1_197-2 income_tax regs we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
